DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
The applicant’s amendment filed 06/30/2022 has been entered. Claim 1 has been amended, claim 6 has been cancelled, and claim 10 is new. Claims 7-9 remain withdrawn due to a restriction/election requirement.
Accordingly, claims 1 and 7-10 are pending with claims 1 and 10 under examination.
Response to Arguments
	Applicant's arguments filed 06/30/2022 have been fully considered but they are not persuasive.
	With regard to the applicant’s statement that “However, the presently claimed invention solves the pressure decrease problem by requiring a maximum thickness of the oxide film on the surface of the green compact to be twice or more as large as the maximum thickness of the oxide film inward of the green compact { feature (b)}. By requiring this structure, the openings on the
surface of the green compact are decreased, and a decrease in the pressure of oil discussed above can be suppressed” (see paragraph “e” on page 5 of arguments), the applicant has not yet distinguished the claim from the combination of Purunii with Hori as discussed in the rejection above, as Purunii and Hori render obvious all of the limitations of the claim. Assuming, arguendo, that the claims did differ to some extent, it is noted that any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected (MPEP 716.02). Applicants can rebut a prima facie case of obviousness by showing the criticality of the range (MPEP 2144.05 III. A.).
	The examiner disagrees with the applicant’s statement (see page 5 of arguments) that Purunii does not teach or suggest any of the features of (a)-(e) (“a”-“e” as listed in the applicant’s arguments) are not found persuasive, as Purunii in view of Hori in combination disclose the claimed features. With regard to the arguments that Purunii does not teach oxidation in air, but rather steam (see page 5, last paragraph of arguments), the examiner disagrees as Purunii teaches oxidizing in either steam or air (page 4, lines 10-14 of Purunii translation).
	With regard to the applicant’s argument that Hori teaches a sintered metal bearing 8 (see page 6 of arguments), Purunii teaches an iron-based sintered member (the article formed during the powder compression step [page 2, line 10 and line 21]), before the “sintering step” [page 2, line 12], is interpreted as the claimed “green compact”). With regard to the argument that the dynamic pressure generating grooves of Hori are formed by subjecting the sintered body to dynamic pressure groove sizing, the argument is not found persuasive as the method of Hori, of using a “rolling method” [0015], is a method of plastic deformation to obtain a desired shape by moving a material on a surface [0015]; it would simply be a routine processing step to a person of ordinary skill in the art who would be capable of performing it to the green compact of Purunii.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Purunii (JPS5763602A; of record) in view of Hori et al. (WO2013141205A1; US 20150043844 A1 cited for English translation).
Regarding claims 1 and 10:
Purunii teaches an iron-based sintered member (the article formed during the powder compression step [page 2, line 10 and line 21]), before the “sintering step” [page 2, line 12], is interpreted as the claimed “green compact”) produced from an iron-based powder [page 3, line 2] which undergoes an oxidation step [page 3, lines 4-22] to form an oxide layer with a thickness of 15 µm or less (which overlaps with the claimed 1 µm or less) on the surface of the iron-based particles [page 3, lines 8-9]. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I).
It is noted that although the disclosure of Purunii is directed to a “sintered” compact, the inventive process of Purunii discloses that oxidation treatment is the analogous to “sintering”. Specificially, Purunii teaches that the method includes 1) mixing raw powder, 2) cold compression, 3) oxidation in an intermediate temperature range, and 4) impregnation of liquid (or “pasty”) lubricant in an optional vacuum [page 2, line 20 – page 3, line 1]. The method does not appear to include conventional sintering, which Purunii describes as being problematic due to the high temperatures (900-1200°C, as compared to 450-550°C in Purunii’s inventive method) resulting in a change in size, distortion, and variation in relative roughness [Page 2, lines 9-17]. In fact, Purunii states “tepid oxidation of the part or parts in a suitable medium, representing the sintering operation” (Abstract), which suggests that the step of lower temperature oxidization step is analogous to (and replaces) conventional sintering.
Purunii teaches that the bearing member is cylindrical (see page 6, line 4), which meets the claimed limitation of the green compact having a cylindrical shape.
Purunii teaches that all the samples had open pores reaching 15% [page 6, line 2], which meets the claimed green compact porosity of 8% or more. Although the porosity of the samples of Purunii after oxidizing at 650°C, the green compact (before sintering) would also prima facie be expected to have a similar porosity of about 15%, which would still meet the claimed 8% or more.
Purunii teaches that the part is a cylindrical bearing which is impregnated with mineral oil [page 7, line 10], which meets the claimed “oil-impregnated bearing”. Purunii further teaches that the cylindrical bearing has an “inner diameter” [page 7, line 7], which suggest that there is an inner peripheral surface, which meets the claimed “bearing surface on an inner peripheral surface”. With regard to the claimed “having inner pores impregnated with an oil” limitation, Purunii’s bearing is impregnated with oil which necessarily means that the bearing has pores which the oil occupies/impregnates.
With regard to the claimed radial crushing strength of 150 MPa or more, Purunii teaches that the Compressive fracture strength is “600 2” [page 6, line 20] and that the “Coefficient of rupture K” is 180 N/mm2 (180 MPa). With regard to the units for the compressive fracture strength, it is understood that the units for the value of “600” are “N/mm2” (MPa), in view of the units for the coefficient of rupture being N/mm2, absent evidence to suggest otherwise. In view of the compressive fracture strength (which is similar to a “crushing strength”, because “compression” is synonymous with “crushing”) being within the claimed range, it is prima facie expected that the “radial crushing strength” of Purunii’s bearing to possess the claimed radial crushing strength.
In the alternative (in the case where the “compressive fracture strength” is not analogous to the claimed “radial crushing strength”), with regard to the claimed radial crushing strength of 150 MPa or more, this property is prima facie expected to be present in the product of Purunii. Purunii teaches a similar density of preferably 6.1-6.3 g/cm3 (see page 4, line 11 of Purunii) to the applicant’s disclosed densities in Tables 1-2 (Examples, 2 and 8-12) of the applicant’s specification, a similar porosity (of about 15%, as discussed above, which is within the claimed range of 8% or more), and similar heating conditions to those in Purunii.
Purunii does not explicitly teach the limitation of the oxide layer (as discussed above) being measured at “a maximum thickness of the oxide film in a region at a depth of 300 µm± 10µm from a surface of the green compact”, and does not explicitly teach that the maximum thickness of the oxide film in a region at a depth of 30 µm or less from the surface of the green compact is twice or more as large as the maximum thickness of the oxide film in the region at a depth of 300 µm +/- 10 µm from the surface of the green compact.
However, Purunii teaches an oxidation treatment temperature range of preferably 450-550°C of 10 minutes to 10 hours in air [page 4, lines 10-14], which overlaps with the applicant’s disclosed range of preferably 450°C or more for a time period of 5 minutes or more in “pure air” (see paragraph [0056] and Table 2 of applicant’s specification).
Thus, with regard to the “maximum thickness of the oxide film”, this property is prima facie expected to be present in the product of Purunii when subjected to the preferable heating conditions of 450-500°C for 10 minutes in air disclosed in Purunii.
Purunii teaches that the mixture of raw material powders contains at least one of iron powders or steel powders [page 3, line 3], which meets the claimed “green compact comprises iron[…] as a main component” limitation (NOTE: although the J-PlatPat translation states copper on page 3, line 3, this appears to be a mistranslation due to the substantial similarities in Japanese characters and should instead read “steel”. See second half of col. 1 on page 8 of original JPS5763602A document, and pages 4-6 of applicant’s arguments filed 09/08/2021).
Purunii is silent regarding the presence of copper, and is silent regarding green compact comprising a dynamic pressure groove in the bearing surface.

Hori teaches a copper-iron-based sintered metal bearing that is oil impregnated [0017], [0031], [0040], and contains copper in an amount of 10-40 wt% [0027], which overlaps with the claimed copper content of 20 wt % or less in claim 1. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I.). Hori further teaches forming a dynamic pressure generating groove by a known rolling method [0015] (see also, generally, [0013]-[0017]), meeting the claimed “dynamic pressure groove in the bearing surface”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Purunii to include copper in the amount disclosed by Hori, as doing so would allow for the sintered metal bearing to enjoy both of an enhancement effect of an oil film forming rate owing to excellent compressive deformability of copper, and an abrasion resistance enhancement effect of a bearing surface, which is obtained by high hardness inherent in iron [Hori 0003]. Furthermore, it would have been obvious to employ the dynamic pressure generating groove of Hori in the green compact of Purunii, in order to generate a dynamic pressure action on an oil film of a bearing gap [0069].
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735